 
 
IV 
111th CONGRESS
1st Session
H. RES. 993 
IN THE HOUSE OF REPRESENTATIVES 
 
December 16, 2009 
Mr. Rooney submitted the following resolution; which was referred to the Committee on Armed Services
 
RESOLUTION 
Recognizing the service, professionalism, honor, and sacrifices of the Navy SEALs and their contribution to the national security of the United States, supporting the mission of the Navy SEALs, and encouraging the people of the United States to learn the history and mission of the Navy SEALs. 
 
 
Whereas the members of the naval special operations forces, known as Navy SEALs because they are able to operate in sea, air, and land, bravely serve in combat operations around the world in support of the global war on terrorism; 
Whereas the Navy SEALs are the critical element of the special operations capability of the United States and have retained the highest standard of loyalty, honor, and duty since their origin as Navy frogmen during World War II; 
Whereas the Navy SEALs are unmatched in their tactical proficiency and full-spectrum capability on the battlefield; and 
Whereas the Navy SEALs have made the greatest of sacrifices in the line of duty and repeatedly demonstrate their dedication and readiness to continue to make those sacrifices on behalf of the United States: Now, therefore, be it  
 
That the House of Representatives— 
(1)recognizes the service, professionalism, honor, and sacrifices of the Navy SEALs and their contributions to the national security of the United States;  
(2)supports the mission of the Navy SEALs in the global war on terrorism; and 
(3)encourages the people of the United States to learn the history and mission of the Navy SEALs. 
 
